DETAILED ACTION
	The following action is in response to the amendment filed for application 16/534,487 on February 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to show or render obvious the method as claimed, and particularly including determining, by the device, an instantaneous engine speed of the engine; determining, by the device, based on whether a steering input indicates that a steering maneuver of a machine of the engine is being performed, and based on the total power command satisfying a threshold associated with the instantaneous engine speed, a target engine speed for the engine; and causing, by the device, the engine control module to control the engine to operate in association with the target engine speed, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a target engine speed for the engine, wherein the target engine speed is-4-PATENT U.S. Patent Application No. 16/534,487 Attorney Docket No. 19-0443-72428 determined to be greater than the instantaneous engine speed when a temperature associated with the engine satisfies a threshold temperature; and cause an engine control module to control the engine to operate in association with the target engine speed, and including the remaining structure and controls of claim 9.  The present invention also particularly . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada ‘836 has been cited to show a target engine speed being controlled based on a total required power, and steering pump 30.  However, the steering pump or activation of steering does not factor into the controls of said engine.
Flaxman ‘526 has been cited to show a target engine speed and a required steering maneuver.  However, electric motors are controlled to provide any additional torque required for the steering and any other loads while the engine is maintained at the target engine speed (paragraph 76).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 5, 2021